MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-13-01080-CR

                       JARED DEMOND PICKETT, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

    Appeal from the 182nd District Court of Harris County. (Tr. Ct. No. 1315857).

TO THE 182ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 7th day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on December 17, 2013. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered April 7, 2015.

             Per curiam opinion delivered by panel consisting of Justices
             Jennings, Higley, and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 19, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT